Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on September 24, 2021.
The application has been amended as follows:
Claims 1, 13 and 14 have been amended as follows:
1. (Currently Amended) A transmissive head mounted display apparatus, comprising:
a display, configured to transmit an external scene and display an image of a display target viewable with the external scene;
a camera;
a processor, configured to:
identify, from a captured image captured by the camera, a target of a task predetermined as a task that a user of the transmissive head mounted display apparatus needs to perform;

cause the display to display related information relating to the task when the task is determined to have occurred, wherein the related information includes information indicating a position of the target;
determine whether the task is completed within another predetermined time period; and
in response to the task not being completed within another predetermined time period, 
determine that another task has occurred,
acquire a position of each of a plurality of other users of a plurality of other transmissive head mounted display apparatuses,
acquire a load condition of each of the other users, and
determine a performer of the task among the plurality of other users based on the acquired position of each of the other users and the acquired load condition of each of the other users.
13. (Currently Amended) A display control method for a transmissive head mounted display apparatus including a display configured to transmit an external scene and display an image of a display target viewable with the external scene, and a camera, the method comprising:

determining, based on a state of the target in the captured image, whether the task has occurred or not, wherein the task is determined to have occurred when the target is looking at the user for a predetermined time period;
causing the display to display related information relating to the task when the task is determined to have occurred, wherein the related information includes information indicating a position of the target;
determining whether the task is completed within another predetermined time period; and
in response to the task not being completed within the another predetermined time period, 
determine that another task has occurred,
acquiring a position of each of a plurality of other users of a plurality of other transmissive head mounted display apparatuses,
acquiring a load condition of each of the other users, and
determining a performer of the task among the plurality of other users based on the acquired position of each of the other users and the acquired load condition of each of the other users.
14. (Currently Amended)  A non-transitory computer-readable storage medium storing a computer program for implementing display control in a transmissive head mounted display apparatus including a display configured to transmit an external scene 
a function to identify, from a captured image captured by the camera, a target of a task predetermined as a task that a user of the transmissive head mounted display apparatus needs to perform;
a function to determine, based on a state of the target in the captured image, whether the task has occurred or not, wherein the task is determined to have occurred when the target is looking at the user for a predetermined time period;
a function to cause the display to display related information relating to the task when the task is determined to have occurred, wherein the related information includes information indicating a position of the target;
a function to determine whether the task is completed within another predetermined time period; and
a function to determine that another task has occurred, acquire a position of each of a plurality of other users of a plurality of other transmissive head mounted display apparatuses, acquire a load condition of each of the other users, and determine a performer of the task among the plurality of other users based on the acquired position of each of the other users and the acquired load condition of each of the other users in response to the task not being completed within the another predetermined time period.

Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.
Claims 8-9 and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 2-5 depend from claim 1, therefore, are allowed. 
Independent claim 6 is allowable over the prior art of record. Claims 7 and 10-12 depend from claim 6, therefore, are allowed. 
Independent claim 13 is allowable over the prior art of record. 
Independent claim 14 is allowable over the prior art of record. 
Independent claim 1, 6, 13 and 14 recite the limitations of: in response to the task not being completed within the another predetermined time period, determine that a second task has occurred, acquire the load condition of each of the second users via communication by the first I/O interface (S145) (Fig. 11), and determine a performer of a second task (S150) (Fig. 11), among the plurality of the second users based on the acquired position of each of the second users and the acquired load condition of each of the second users (S150) (Fig. 11), with all the other limitations cited in claims 1, 6, 13 and 14, respectively.
Ballard et al. (2015/0156803 A1) discloses a wearable augmented reality device (AR device) with a head orientation determined by sensors associated with AR device may correspond to a direction that user is looking to communicate with another user of another AR device.
Wurmfeld et al. (10,311,646 B1) discloses an augmented reality overlay used to  monitor performance of tasks, such as by processing images to identify which components are being serviced and as tasks are completed, the user device may update the augmented reality overlay to indicate completion of the tasks.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692